Title: From Thomas Jefferson to Claudius F. Gojon, 28 May 1823
From: Jefferson, Thomas
To: Gojon, Claudius F.


                        Sir
                        
                            Monticello
                            May 28. 23
                        
                    The time for opening the University of Virginia being quite indefinite, and depending on future acts of the legislature. the Visitors deem it premature to take measures as yet on the subject of Professors. it’s commencement, when fixed, will be announced in the public papers. Accept my respectful salutations.
                        Th: Jefferson
                    